Citation Nr: 1007581	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  02-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia South Carolina.  Jurisdiction over the claims file 
was subsequently transferred to the RO in Winston-Salem, 
North Carolina.

In a February 2008 decision, the Board denied the Veteran's 
claims of entitlement to an evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) and 
entitlement to a TDIU.  The Veteran appealed the Board's 
decision to the U.S. Court of Appeals For Veterans Claims 
(Court).  In a July 2009 memorandum decision, the Court 
vacated the Board's denial of the Veteran's claim for a TDIU 
and remanded that claim to the Board.  The Court affirmed the 
remainder of Board's decision.


REMAND

Following its review of the record, the Board has determined 
that further development is required.  

The Veteran was most recently afforded a VA examination to 
determine the current degree of severity of his service-
connected PTSD in September 2007.  On that examination, the 
Veteran was diagnosed with PTSD and alcohol abuse.  The 
examiner commented that the Veteran abused alcohol in an 
attempt to control his PTSD symptoms.  Thus, in the Board's 
opinion, the issue of entitlement to service connection for 
alcohol abuse as secondary to the service-connected PTSD is 
raised by the record.  This issue should be addressed by the 
originating agency before the Board decides the issue on 
appeal.

The Board further notes that the September 2007 VA examiner 
provided an opinion concerning the impact of the Veteran's 
PTSD on his employability, but did not provide an opinion 
concerning the impact of the Veteran's alcohol abuse on his 
employability.  Therefore, the Board has determined that the 
Veteran should be afforded another VA psychiatric 
examination.  In addition, while this case is in remand 
status, appropriate development should be undertaken to 
obtain any outstanding medical records pertinent to the 
Veteran's claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding records pertinent to the 
Veteran's claim.

2.  Then, the Veteran should be afforded a 
VA examination to determine the current 
degree of severity of his PTSD and alcohol 
abuse.  The claims folder must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

The RO or the AMC should ensure that the 
examiner provides all information required 
for rating purposes.  In addition, the 
examiner should be instructed to provide 
an opinion concerning the impact of the 
Veteran's PTSD and alcohol abuse on his 
occupational and social functioning, to 
include whether they are sufficient by 
themselves or in combination with the 
Veteran's other service-connected 
disabilities to render him unemployable.

The rationale for all opinions expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the issue of entitlement to 
service connection for alcohol abuse and 
inform the Veteran of his appellate rights 
with respect to the decision.

5.  If additional evidence pertinent the 
degree of severity of the Veteran's PTSD 
is received, the RO or the AMC should also 
adjudicate the issue of entitlement to an 
increased rating for PTSD, and inform the 
Veteran of his appellate rights with 
respect to this decision.

6.  Then, the Veteran's claim for a TDIU 
should be readjudicated, if it has not 
been rendered moot.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be issued to the Veteran 
and his attorney, and they should be 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


